DETAILED ACTION
The present application, filed on 04/15/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a Third Office Action on the merits in response to applicant’s filing from 04/18/2022.
Claims 1-3, 5-13, and 16-26 are pending and have been considered below.

Priority
The application claims priority to provisional application 62/833,863, filed on 04/15/2019. The priority is acknowledged. 

Response to Arguments
Applicant’s amendments and arguments, filed 04/18/2022, with respect to the rejections of claims 1, 12, and 21 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, and claims 1-3, 5-13, and 16-24 are allowable. 

Allowable Subject Matter
Claims 1-3, 5-13, and 16-24 are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pniewski (US 2018/0009283) teaches a vehicle air strut with a twist lock closure cover. Bounds (WO 2013/052930) teaches a gas spring and gas damper assembly and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614